Citation Nr: 1755307	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION


The Veteran served honorably on active duty with the United States Marine Corps from November 1957 to October 1958 and February 1961 to June 1980.

The Veteran had service in the Republic of Vietnam, during which he was awarded the Navy Commendation Medal, with combat distinguishing device, and a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously remanded in May 2017 to obtain a medical opinion regarding the Veteran's claim for service connection for a psychiatric disability, to include PTSD.  The agency of original jurisdiction (AOJ) substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

There is no probative evidence of an acquired psychiatric disorder either currently or during active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection: a Veteran's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while in active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In addition to the general legal criteria for service connection detailed above, to establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). Id.  

While credible supporting evidence is required that shows that the claimed in-service stressor occurred, lay testimony alone can be sufficient to establish the in-service stressor when the Veteran is a combat Veteran under 38 U.S.C. § 1154 with a stressor related to combat. 38 C.F.R. § 3.304(f)(2).  In addition, when a Veteran's stressor is related to fear of hostile military activity, lay testimony may be sufficient when: (1) the claimed stressor is related to fear of hostile military or terrorist activity; (2) the claimed stressor is consistent with the Veteran's service; (3) the Veteran's symptoms are related to the claimed stressor; (4) a VA psychiatrist confirms the stressor is adequate to support a diagnosis for PTSD; and (5) there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).  In both instances, the Veteran must still have a diagnosis of PTSD to qualify for these subsections.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual background and analysis

On the claim of service connection for a psychiatric disorder, to include PTSD, the Veteran asserts that service connection for PTSD is warranted because he was in combat.  He has explicitly stated this assertion on several occasions, but has not made any specific statements why he should be service-connected for psychiatric disabilities, to include PTSD.

Based on a review of the evidence, the record reveals no current diagnosis of PTSD during the appeal or shortly before the Veteran's claim.  The Veteran's service treatment records are negative for psychiatric problems or a diagnosis of a psychiatric disability.  Significantly, reports of in-service medical examinations dated from 1957 to October 1958 and February 1961 to June 1980 show normal psychiatric examinations and the Veteran specifically denied any psychiatric symptoms. 

The Veteran's private and VA treatment records are silent for any current psychiatric complaints, dating from his October 2014 application.  The VA and private medical records from 2013 forward show psychiatric status noted as normal, without complaints of symptoms.  The Veteran was screened for depression and PTSD on two occasions (February 2013 and June 2014) and, in both instances, he reported no psychiatric symptoms.  

The Veteran submitted VA and private treatment records from before his application period.  The Veteran had complaints of work stress, anxiety, and insomnia until May 2002.  He had a diagnosis of depression until February 2004, for which he took medication.  He was counseled on stress management (related to hypertension) until November 2006.  The private medical records end in March 2007 and no further treatment records for psychiatric issues are present in the record.  Based on a review of the private and VA treatment records, at the conclusion of these records, no further psychiatric diagnosis was identified and there was no indication that the Veteran was prescribed medications for any psychiatric purpose.

The Veteran attended a VA examination in June 2017.  The VA examiner reviewed the Veteran's file and conducted an in-person examination of the Veteran.  The Veteran denied any past symptoms or treatment and denied current nighttime awakenings and/or problems falling asleep.  On examination, the Veteran denied depression, anxiety, and suicidal/ homicidal ideation.  The examiner found that the Veteran denied symptoms of all psychiatric conditions, including PTSD.  Given this, the examiner found that the Veteran did not have a current psychiatric diagnosis.  

With regard to the Veteran's claim of PTSD and other acquired psychiatric disorders, the Board finds that the Veteran has not had a diagnosis of PTSD or other mental disorder during the appeal period or proximate thereto. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As noted above, VA treatment records show no current diagnosis of any mental disorder, let alone a diagnosis for PTSD.  The VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD nor any other psychiatric diagnosis.  The Board accords great probative weight to the conclusion that the Veteran does not have a diagnosis of PTSD or another psychiatric disorder.  Specifically, the VA examiner based her conclusion on an interview with the Veteran and a full psychiatric examination.  

The Veteran's claim for service connection includes his own assertion that his psychiatric disability is related to military service. See Brammer, supra.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with psychiatric disorders, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of PTSD or other acquired psychiatric disorders nor opine on its etiology. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Psychiatric disabilities are medically complex disease processes because they require specialized testing to diagnose and manifest observable symptomatology that may overlap with other disorders. Woehlaert, supra.  The Veteran asserts that he is a combat veteran and should qualify for PTSD as a combat Veteran (under 38 C.F.R. § 3.304(f)(2)) or because his stressor is related to fear of hostile military activity (under 38 C.F.R. § 3.304(f)(3)).  However, the Veteran is not competent to diagnose his claims of PTSD and other acquired psychiatric disorders.  

Therefore, because the Veteran does not have a diagnosis of PTSD or any other psychiatric disorder.  While there is clear evidence of combat duties in-service, there is no current diagnosis and no diagnosis in-service.  Therefore, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD, and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


